Citation Nr: 1316023	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  11-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1967 to August 1969.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) which denied service connection for an acquired psychiatric disorder to include PTSD.  In April 2012, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for PTSD is warranted as he has been diagnosed with that disability secondary to the racial violence which occurred in his hometown of Kansas City, Missouri while he was serving in the Republic of Vietnam and/or his combat experiences while a boatswain's mate aboard an assault boat on the rivers of Vietnam.  In an undated written statement received in December 2010, the Veteran related that he "drove Mike 6's and Mike 8"s assault craft boats up and down waterways in Vietnam;" was "shot at sometimes;" and there were "people in my unit who got injured and killed."  

The Veteran's service personnel records indicate that he served in the Republic of Vietnam.  He was attached to Assault Craft Unit One from February 1969 to August 1969.  

In support of his claim, the Veteran submitted a February 2012 psychosocial evaluation from G. Komaridis, Ph.D., and J. Melzer, M.A.  The RO has not considered the additional relevant evidence.  The Veteran has not waived RO consideration of the additional evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348(Fed. Cir. 2003).  

The Board observes that the clinical documentation of record is in apparent conflict as to whether the Veteran has PTSD.  A September 2010 psychiatric evaluation from A. Frederickson, Psy.D. L.P., conveys that the Veteran was diagnosed with PTSD secondary to stressors related to both his Vietnam War combat experience and the news of the racial unrest and violence which occurred in his hometown of Kansas City, Missouri while he was in the service.  The report of a March 2011 VA psychiatric examination for compensation purposes states that the Veteran did "not meet criteria for PTSD at present."  He was diagnosed with opioid dependence and alcohol dependence in full sustained remission and marijuana abuse.  The February 2012 psychosocial evaluation from Dr. Komaridis and Ms. Melzer states that the Veteran was diagnosed with chronic PTSD.  The evaluation concluded that the Veteran "was found to meet full diagnostic criteria for PTSD, secondary to his combat service in Vietnam."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent conflict in the clinical record as to whether the Veteran has PTSD, the Board finds that an additional VA psychiatric evaluation would be helpful in resolving the issues raised by the instant appeal.  
Clinical documentation dated after April 2012 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed acquired psychiatric disorder after April 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after April 2012.  

3.  Then schedule the Veteran for a VA psychiatric examination for compensation purposes to address the current nature and etiology of his chronic acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis.  
The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's service in the Republic of Vietnam and/or reported inservice combat experiences; or is otherwise is related to active service.  

All relevant medical records, including the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2002).  



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

